Citation Nr: 1035645	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis and gout of multiple joints.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for cervical 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to February 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, continued the 
previous denial of entitlement to service connection for 
arthritis, gout, and cervical spondylosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A January 2004 decision from the Social Security Administration 
(SSA) awarded the Veteran disability benefits based on 
degenerative disc disease of the cervical spine and 
osteoarthritis.  The award of SSA compensation was effective May 
16, 2003.  Although the decision awarding SSA benefits is 
included in the claims folder, the medical records that served as 
the basis for the grant of compensation have not been procured.  
The RO, in a February 2005 memorandum, noted that the SSA records 
had not been requested, but found that such a request was 
unnecessary as records from the SSA were already included in the 
claims folder.  However, the records referenced by the RO pertain 
to an earlier award of SSA benefits in 1993 that were 
subsequently terminated in April 1998.  Efforts to obtain medical 
documentation from SSA regarding the Veteran's current award of 
SSA benefits are required in this case, pursuant to 38 C.F.R. § 
3.159(c) (2009) (explicitly providing that the assistance 
described in 38 C.F.R. § 3.159(c)(2) with respect to obtaining 
records held by a Federal agency applies to claims to reopen).  
See also Baker v. West, 11 Vet. App. 163, 139 (1998).  A remand 
is therefore necessary to obtain any pertinent records from the 
SSA prior to addressing whether new and material evidence has 
been submitted sufficient to reopen the previously denied claims.  

Additionally, with respect to the claim to reopen entitlement to 
service connection for cervical spondylosis, the Veteran has not 
been provided notice that complies with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a), and 38 
C.F.R. § 3.159(b), to include the notice specified by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) with respect to the Veteran's 
claim to reopen service connection for 
cervical spondylosis.

The notice should tell the Veteran what 
elements of a successful claim were found 
to be lacking in the original April 2002 
denial of the claim and describe what 
evidence would be necessary to substantiate 
those elements required to establish 
service connection that were found 
insufficient in the previous denial.

2.  Contact the SSA and obtain records 
associated with the Veteran's January 2004 
award of disability benefits.  All efforts 
to procure these records should be 
documented in the claims folder. 

3.  Readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and allow the appropriate time 
period for a response before returning the 
claims folder to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


